             Case 1:21-cv-01508-VEC Document 6 Filed 03/19/21 Page 1 of 16


                                               USDC SDNY
Jason M. Drangel (JD 7204)                     DOCUMENT
jdrangel@ipcounselors.com                      ELECTRONICALLY FILED
Ashly E. Sands (AS 7715)                       DOC #:
asands@ipcounselors.com                        DATE FILED: 3/19/2021
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Mattel, Inc.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 MATTEL, INC.,
                                                           21-cv-1508 (VEC)
 Plaintiff

 v.                                                         [PROPOSED]
                                                           PRELIMINARY
 ANIME CARDS STORE, ATSELL STORE,                       INJUNCTION ORDER
 BANDAITOMY      STORE,    BEYON    STORE,
 CAPITAL INDUSTRIAL LIMITED, CARD GAME
 TOY STORE, DEFORMATION WORLD STORE,
 DINOSAURMODEL TOY STORE, DONGGUAN
 LING GAN GRAPHIC DESIGN CO., LTD.,
 EVERYTHING STORE, GUANGXI WOONCAI
 TRADING CO., LTD., GUANGZHOU YINGNISI
 TRADING CO., LTD., GUANGZHOU YUHUA
 PLAYING CARDS CO., LTD., HONGYUE TOY
 STORE    STORE,     HUIZHOU     DANCHEN
 INDUSTRIAL CO., LTD., HUNAN LOUDI BOSERA
 TRADING CO., LTD., JANEMEMORY STORE,
 JIANGSU HONGYUAN PAPER PRODUCTS CO.,
 LTD.,     KIDS       INTEREST      STORE,
 MAGICTOYWORLD STORE, MODEL CITY
 STORE, MUFUAZ STORE, PRESTIJ HOMES
 STORE, SHANDONG GREEN INTERNATIONAL
 TRADE CO., LTD., SHANTOU CHENGHAI
 WEIFAN TOYS FACTORY, SHAOXING HUAGU


                                           1
       Case 1:21-cv-01508-VEC Document 6 Filed 03/19/21 Page 2 of 16




IMP. & EXP. CO., LTD., SHENGZHOU KAILE
RECREATION      CO.,    LTD.,   SHENZHEN
SHENGKEN      TECHNOLOGY       CO.,  LTD.,
SHOP5440279 STORE, SHOP900242407 STORE,
SHOP900245403 STORE, SHOP910716127 STORE,
SHOP910719071 STORE, SHOP910905040 STORE,
SHOP911134294 STORE, SHOPPOKEMON STORE,
SI MI DA DANG 001 STORE, SIRMAK GLOBAL
STORE, THE ROAD TO HAPPINESS STORE, THE
TOY STORE, TOMY TOY STORE, USEFUL
INTERESTING STORE, WENZHOU KAIWO
CRAFT & GIFT CO., LTD., WENZHOU SHANJIA
HANDICRAFT CO., LTD., WUXI XINFDA
INTERNATIONAL CORP., XIAMEN HONGJU
PRINTING INDUSTRY & TRADE CO., LTD.,
XIAMEN NATRUAL PACKING INDUSTRIAL
LTD, XIAMEN YICHENFENG INDUSTRY &
TRADE CO., LTD., XIANG HE TOY STORE,
YANGZHOU       JUMBAY      INTERNATIONAL
TRADING CO., LTD., YICLL YICNN STORE and
ZHEJIANG G STAR TRADING LIMITED,

Defendants




                                     2
  Case 1:21-cv-01508-VEC Document 6 Filed 03/19/21 Page 3 of 16




                               GLOSSARY

Term                  Definition
Plaintiff or Mattel   Mattel, Inc.
Defendants            Anime Cards Store, Atsell Store, BandaiTomy Store,
                      BEYON Store, Capital Industrial Limited, Card Game
                      Toy Store, Deformation world Store, DinosaurModel Toy
                      Store, Dongguan Ling Gan Graphic Design Co., Ltd.,
                      Everything Store, Guangxi Wooncai Trading Co., Ltd.,
                      Guangzhou Yingnisi Trading Co., Ltd., Guangzhou Yuhua
                      Playing Cards Co., Ltd., Hongyue Toy Store Store,
                      Huizhou Danchen Industrial Co., Ltd., Hunan Loudi
                      Bosera Trading Co., Ltd., JaneMemory Store, Jiangsu
                      Hongyuan Paper Products Co., Ltd., Kids interest Store,
                      MagicToyWorld Store, Model City Store, Mufuaz Store,
                      PRESTIJ HOMES Store, Shandong Green International
                      Trade Co., Ltd., Shantou Chenghai Weifan Toys Factory,
                      Shaoxing Huagu Imp. & Exp. Co., Ltd., Shengzhou Kaile
                      Recreation Co., Ltd., Shenzhen Shengken Technology
                      Co., Ltd., Shop5440279 Store, Shop900242407 Store,
                      Shop900245403          Store,    Shop910716127          Store,
                      Shop910719071          Store,    Shop910905040          Store,
                      Shop911134294 Store, ShopPOKEMON Store, SI MI DA
                      DANG 001 Store, Sirmak Global Store, The road to
                      happiness Store, The Toy Store, TOMY TOY Store,
                      Useful Interesting Store, Wenzhou Kaiwo Craft & Gift
                      Co., Ltd., Wenzhou Shanjia Handicraft Co., Ltd., Wuxi
                      Xinfda International Corp., Xiamen Hongju Printing
                      Industry & Trade Co., Ltd., Xiamen Natrual Packing
                      Industrial Ltd, Xiamen Yichenfeng Industry & Trade Co.,
                      Ltd., Xiang He Toy Store, Yangzhou Jumbay International
                      Trading Co., Ltd., yicll yicnn Store and Zhejiang G Star
                      Trading Limited
Alibaba               Alibaba.com, an online marketplace platform that allows
                      manufacturers, wholesalers and other third-party
                      merchants, like Defendants, to advertise, offer for sale,
                      sell, distribute and ship their wholesale and retail products
                      originating from China directly to consumers across the
                      world and specifically to consumers residing in the U.S.,
                      including New York
AliExpress            Aliexpress.com, an online marketplace platform that
                      allows manufacturers, wholesalers and other third-party
                      merchants, like Defendants, to advertise, offer for sale,
                      sell, distribute and ship their wholesale and retail products
                      originating from China directly to consumers across the
                      world and specifically to consumers residing in the U.S.,

                                      3
  Case 1:21-cv-01508-VEC Document 6 Filed 03/19/21 Page 4 of 16




                       including New York
Epstein Drangel        Epstein Drangel LLP, counsel for Plaintiff
New York Address       244 Madison Ave, Suite 411, New York, New York 10016
Complaint              Plaintiff’s Complaint filed on February 19, 2021
Application            Plaintiff’s Ex Parte Application for: 1) a temporary
                       restraining order; 2) an order restraining Merchant
                       Storefronts (as defined infra) and Defendants’ Assets (as
                       defined infra) with the Financial Institutions (as defined
                       infra); 3) an order to show cause why a preliminary
                       injunction should not issue; 4) an order authorizing
                       bifurcated and alternative service and 5) an order
                       authorizing expedited discovery filed on February 19,
                       2021
Adler Dec.             Declaration of Ray Adler in Support of Plaintiff’s
                       Application
Drangel Dec.           Declaration of Jason M. Drangel in Support of Plaintiff’s
                       Application
UNO Products           Card games sold under the UNO brand, including the classic
                       UNO game, UNO Attach, UNO Wild Jackpot, UNO MOD
                       and more, including themed card decks
UNO Marks              U.S. Trademark Registration Nos.: 1,005,397 for “UNO”
                       for goods in Class 28; 5,125,593 for “UNO” for goods in
                       Class 9; and 5,618,477 for “DOS” for goods in Class 28
Counterfeit Products   Products bearing or used in connection with the UNO
                       Marks, and/or products in packaging and/or containing
                       labels bearing the UNO Marks, and/or bearing or used in
                       connection with marks that are confusingly similar to the
                       UNO Marks and/or products that are identical or
                       confusingly similar to the UNO Products
Infringing Listings    Defendants’ listings for Counterfeit Products
User Accounts          Any and all websites and any and all accounts with online
                       marketplace platforms such as Alibaba and/or AliExpress,
                       as well as any and all as yet undiscovered accounts with
                       additional online marketplace platforms held by or
                       associated with Defendants, their respective officers,
                       employees, agents, servants and all persons in active
                       concert or participation with any of them
Merchant Storefronts   Any and all User Accounts through which Defendants,
                       their respective officers, employees, agents, servants and
                       all persons in active concert or participation with any of
                       them operate storefronts to manufacture, import, export,
                       advertise, market, promote, distribute, display, offer for
                       sale, sell and/or otherwise deal in Counterfeit Products,
                       which are held by or associated with Defendants, their
                       respective officers, employees, agents, servants and all
                       persons in active concert or participation with any of them

                                      4
  Case 1:21-cv-01508-VEC Document 6 Filed 03/19/21 Page 5 of 16




Defendants’ Assets     Any and all money, securities or other property or assets
                       of Defendants (whether said assets are located in the U.S.
                       or abroad)
Defendants’ Financial Any and all financial accounts associated with or utilized
Accounts               by any Defendants or any Defendants’ User Accounts or
                       Merchant Storefront(s) (whether said account is located in
                       the U.S. or abroad)
Financial Institutions Any banks, financial institutions, credit card companies
                       and payment processing agencies, such as PayPal Inc.
                       (“PayPal”), Payoneer Inc. (“Payoneer”), the Alibaba
                       Group d/b/a Alibaba.com payment services (e.g.,
                       Alipay.com Co., Ltd., Ant Financial Services Group),
                       PingPong Global Solutions, Inc. (“PingPong”) and other
                       companies or agencies that engage in the processing or
                       transfer of money and/or real or personal property of
                       Defendants
Third Party Service    Online marketplace platforms, including, without
Providers              limitation, those owned and operated, directly or indirectly
                       by Alibaba and/or AliExpress, as well as any and all as yet
                       undiscovered online marketplace platforms and/or entities
                       through which Defendants, their respective officers,
                       employees, agents, servants and all persons in active
                       concert or participation with any of them manufacture,
                       import, export, advertise, market, promote, distribute,
                       offer for sale, sell and/or otherwise deal in Counterfeit
                       Products which are hereinafter identified as a result of any
                       order entered in this action, or otherwise




                                         5
           Case 1:21-cv-01508-VEC Document 6 Filed 03/19/21 Page 6 of 16




       WHERAS, Plaintiff having moved ex parte on February 19, 2021 against Defendants for

the following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

       WHEREAS, the Court entered an Order granting Plaintiff’s Application on February 19,

2021 (“TRO”) which ordered Defendants to appear on March 5, 2021 at 4:00 p.m. to show cause

why a preliminary injunction should not issue (“Show Cause Hearing”);

       WHEREAS, on March 2, 2021, Plaintiff filed a request for modification and extension of

the TRO;

       WHEREAS, the Court granted Plaintiff’s request and entered an Order on March 2, 2021

(“March 2, 2021 Order”) extending the TRO until March 19, 2021 and rescheduling the Show

Cause Hearing to March 19, 2021 at 3:30 p.m.;

       WHEREAS, on March 10, 2021, pursuant to the alternative methods of service authorized

by the TRO, Plaintiff served the Summons, Complaint, TRO, all papers filed in support of the

Application and the March 2, 2021 Order on each and every Defendant;

       WHEREAS, on March 19, 2021 at 3:30 p.m., Plaintiff appeared at the Show Cause

Hearing, however, no Defendants appeared.

                                                ORDER

   1. The injunctive relief previously granted in the TRO shall remain in place through the

       pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

       Procedure 65 and Section 34 of the Lanham Act.

       a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of



                                                6
Case 1:21-cv-01508-VEC Document 6 Filed 03/19/21 Page 7 of 16




 the following acts or omissions pending the final hearing and determination of this

 action or until further order of the Court:

     i. manufacturing, importing, exporting, advertising, marketing, promoting,

        distributing, displaying, offering for sale, selling and/or otherwise dealing in

        Counterfeit Products or any other products bearing the UNO Marks and/or

        marks that are confusingly similar to, identical to and constitute a counterfeiting

        and/or infringement of the UNO Marks;

    ii. directly or indirectly infringing in any manner Plaintiff’s UNO Marks;

    iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

        UNO Marks to identify any goods or services not authorized by Plaintiff;

    iv. using Plaintiff’s UNO Marks or any other marks that are confusingly similar to

        the UNO Marks on or in connection with Defendants’ manufacturing,

        importing, exporting, advertising, marketing, promoting, distributing,

        displaying, offering for sale, selling and/or otherwise dealing in Counterfeit

        Products;

    v. using any false designation of origin or false description, or engaging in any

        action which is likely to cause confusion, cause mistake and/or to deceive

        members of the trade and/or the public as to the affiliation, connection or

        association of any product manufactured, imported, exported, advertised,

        marketed, promoted, distributed, displayed, offered for sale or sold by

        Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

        any product manufactured, imported, exported, advertised, marketed,

        promoted, distributed, displayed, offered for sale or sold by Defendants and



                                        7
  Case 1:21-cv-01508-VEC Document 6 Filed 03/19/21 Page 8 of 16




            Defendants’ commercial activities and Plaintiff;

      vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

            computer files, data, business records, documents or any other records or

            evidence relating to their User Accounts, Merchant Storefronts or Defendants’

            Assets and the manufacture, importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products;

     vii. effecting assignments or transfers, forming new entities or associations, or

            creating and/or utilizing any other platform, User Account, Merchant Storefront

            or any other means of importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products for the purposes of circumventing or otherwise avoiding the

            prohibitions set forth in this Order; and

     viii. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs 1(a)(i) through

            1(a)(vii) above and 1(b)(i) through 1(b)(ii) and 1(c)(i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the

   Court:

       i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

            paying Defendants’ Assets from or to Defendants’ Financial Accounts until



                                          8
  Case 1:21-cv-01508-VEC Document 6 Filed 03/19/21 Page 9 of 16




           further ordered by this Court;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records,

           documents or any other records or evidence relating to the Defendants’ User

           Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

           importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products; and

      iii. knowingly instructing, aiding, or abetting any other person or business entity in

           engaging in any of the activities referred to in subparagraphs 1(a)(i) through

           1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

   engaging in any of the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:

       i. providing services to Defendants, Defendants’ User Accounts and Defendants’

           Merchant Storefronts, including, without limitation, continued operation of

           Defendants’ User Accounts and Merchant Storefronts;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records,

           documents or any other records or evidence relating to the Defendants’ User

           Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

           importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products; and

      iii. knowingly instructing, aiding, or abetting any other person or business entity in



                                            9
     Case 1:21-cv-01508-VEC Document 6 Filed 03/19/21 Page 10 of 16




               engaging in any of the activities referred to in subparagraphs 1(a)(i) through

               1(a)(vii), 1(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants’

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff’s

       counsel and provide Plaintiff’s counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants’ User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

       Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

       and Eastern Districts of New York and Defendants who are served with this Order shall

       provide written responses under oath to such interrogatories within fourteen (14) days

       of service to Plaintiff’s counsel.

   b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

       34 of the Federal Rules of Civil Procedure and Defendants who are served with this

       Order, their respective officers, employees, agents, servants and attorneys and all

       persons in active concert or participation with any of them who receive actual notice of



                                             10
 Case 1:21-cv-01508-VEC Document 6 Filed 03/19/21 Page 11 of 16




       this Order shall produce all documents responsive to such requests within fourteen (14)

       days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

       who receive service of this Order shall provide Plaintiff’s counsel with all documents

       and records in their possession, custody or control (whether located in the U.S. or

       abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and

       Merchant Storefronts, including, but not limited to, documents and records relating to:

   i.     account numbers;

 ii.      current account balances;

 iii.     any and all identifying information for Defendants and Defendants' User Accounts,

          including names, addresses and contact information;

 iv.      any and all account opening documents and records, including, but not limited to,

          account applications, signature cards, identification documents, and if a business

          entity, any and all business documents provided for the opening of each and every

          of Defendants’ Financial Accounts;

  v.      any and all deposits and withdrawal during the previous year from each and every

          of Defendants’ Financial Accounts and any and all supporting documentation,

          including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

          account statements;

 vi.      any and all wire transfers into each and every of Defendants’ Financial Accounts

          during the previous year, including, but not limited to, documents sufficient to show

          the identity of the destination of the transferred funds, the identity of the

          beneficiary’s bank and the beneficiary’s account number;



                                             11
         Case 1:21-cv-01508-VEC Document 6 Filed 03/19/21 Page 12 of 16




        vii.      any and all User Accounts and account details, including, without limitation,

                  identifying information and account numbers for any and all User Accounts that

                  Defendants have ever had and/or currently maintain;

       viii.      the identities, location and contact information, including any and all e-mail

                  addresses, of Defendants, their respective officers, employees, agents, servants and

                  all persons in active concert or participation with any of them;

        ix.       the nature of Defendants’ businesses and operations, methods of payment, methods

                  for accepting payment and any and all financial information, including, but not

                  limited to, information associated with Defendants’ User Accounts, a full

                  accounting of Defendants’ sales history and listing history under such accounts,

                  and Defendants’ Financial Accounts associated with Defendants’ User Accounts;

                  and

         x.       Defendants’ manufacturing, importing, exporting, advertising, marketing,

                  promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

                  Products, or any other products bearing the UNO Marks and/or marks that are

                  confusingly similar to, identical to and constitute a counterfeiting and/or

                  infringement of the UNO Marks.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiff’s counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and

   Defendants’ Merchant Storefronts, including, but not limited to, documents and records

   relating to:




                                                   12
    Case 1:21-cv-01508-VEC Document 6 Filed 03/19/21 Page 13 of 16




      i.    any and all User Accounts and Defendants’ Merchant Storefronts and account

            details, including, without limitation, identifying information and account numbers

            for any and all User Accounts and Defendants’ Merchant Storefronts that

            Defendants have ever had and/or currently maintain with the Third Party Service

            Providers;

     ii.    the identities, location and contact information, including any and all e-mail

            addresses of Defendants;

    iii.    the nature of Defendants’ businesses and operations, methods of payment, methods

            for accepting payment and any and all financial information, including, but not

            limited to, information associated with Defendants’ User Accounts and

            Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

            and listing history under such accounts and Defendants’ Financial Accounts with

            any and all Financial Institutions associated with Defendants’ User Accounts and

            Defendants’ Merchant Storefronts; and

    iv.     Defendants’ manufacturing, importing, exporting, advertising, marketing,

            promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

            Products, or any other products bearing the UNO Marks and/or marks that are

            confusingly similar to, identical to and constitute an infringement of the UNO

            Marks.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

   on, and shall be deemed effective as to Defendants if it is completed by one of the following

   means:




                                             13
      Case 1:21-cv-01508-VEC Document 6 Filed 03/19/21 Page 14 of 16




a)      delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website (including

        NutStore, a large mail link created through Rmail.com or via website publication

        through    a   specific   page    dedicated    to   this   Lawsuit    accessible   through

        ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy

        of this Order, to Defendants’ e-mail addresses to be determined after having been

        identified by Alibaba and/or AliExpress pursuant to Paragraph V(C); or

b)      delivery of a message to Defendants through the system for communications

        established by the Third Party Service Providers on their respective platforms,

        providing a link to a secure website (such as NutStore or a large mail link created

        through Rmail.com) where each Defendant will be able to download a PDF copy of

        this Order.

5. As sufficient cause has been shown, that such alternative service by electronic means

     ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

     Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

     effective as to the Third Party Service Providers and Financial Institutions if it is completed

     by the following means:

        a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

            PayPal will be able to download a PDF copy of this Order via electronic mail to

            PayPal Legal Specialist at EEOMALegalSpecialist@paypal.com;

        b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

            AliPay.com Co., Ltd., Ant Financial Services will be able to download a PDF copy

            of this Order via electronic mail Mr. Di Zhang, Member of the Legal & Compliance



                                               14
     Case 1:21-cv-01508-VEC Document 6 Filed 03/19/21 Page 15 of 16




           Department – IP, at di.zd@alipay.com;

       c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           Alibaba will be able to download a PDF copy of this Order via electronic mail to

           Chloe He, Alibaba Group at chloe.he@alibaba-inc.com;

       d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           Payoneer Inc. will be able to download a PDF copy of this Order via electronic mail

           to      Payoneer       Inc.’s      Customer       Service       Management         at

           customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer

           Inc., at Edward.Tulin@skadden.com; and

       e) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           PingPong Global Solutions Inc. will be able to download a PDF copy of this Order

           via electronic mail to legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have actual notice of the

   terms of this Order and any act by them or anyone of them in violation of this Order may

   be considered and prosecuted as in contempt of this Court.

8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition

   of this case or until this Order is terminated.

9. This Order shall remain in effect during the pendency of this action, or until further order

   of the Court.

10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

   the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.




                                             15
        Case 1:21-cv-01508-VEC Document 6 Filed 03/19/21 Page 16 of 16




SO ORDERED.

             19 day of ____________,
SIGNED this _____       March                 3: 35 p.m.__.m.
                                     2021, at _______
New York, New York

                                                  _________________________________
                                                  HON. VALERIE E. CAPRONI




                                          16
